Title: To Thomas Jefferson from Richard Claiborne, 2 February 1781
From: Claiborne, Richard
To: Jefferson, Thomas


Richmond, 2 Feb. 1781. The manufactory of wagon harness has been established at Charlottesville so that the German workmen among the Convention troops could be employed; these men may be had on reasonable terms, and, if the Convention army is to be moved, as TJ “observed the other day,” Claiborne wishes to be empowered to “engage as many of them as my business may require, and their Commander may approve of.” The Act respecting wagons to be furnished for the use of the southern army authorizes the executive to direct where these wagons are to be delivered; Claiborne wishes to know the places to be so designated. Also wishes to know what he shall do when the teamsters’ service, which is limited to one month under the terms of the Act, is completed. Has no power to draft teamsters, nor money to employ them.
